DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20 are pending and examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/534,845 (filed 9/14/2011), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Said provisional application fails to provide support for a ring-like structure that has a polymeric matrix core and a polymeric coating.  The effective filing date for the current pending Application is that of prior-filed application, Application No. 61/568,624, filed 12/8/2011.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Re Claim 7, there is a mismatched parenthesis in “polymethyl methacrylate.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10, 13-14, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Higuchi et al. (US 3,995,635, which incorporates by reference of US 3,710,795).
Re Claim 1, Higuchi discloses a sustained release ocular drug delivery device for use with a human eye, the device (ocular insert 10) comprising:
a solid polymeric matrix core containing at least one therapeutic agent (Col. 6 lines 39-45 incorporates by reference US 3,710,795, which discloses in Col. 2 lines 46-51 “an inner solid matrix 11 with solid particles of drug 12 dispersed therethrough” and in Col. 5 lines 45-63 discloses various polymeric materials that may be used to form the matrix), the polymeric matrix core forming an annular segment (Figs. 3 & 5 in Higuchi);
a polymeric coating (“polymeric membrane 13” in US 3,710,795) completely surrounding the annular segment of the polymeric matrix core, wherein the polymeric coating regulates the release of the at least one therapeutic agent from the polymeric matrix core (Abstract of US 3,710,795),
wherein the polymeric matrix core and polymeric coating are non-biodegradable in ocular fluids (Col. 5 lines 6-10 and 49-63 of US 3,710,795), and
wherein the device forms a compliant ring-like structure that ranges from an arcuate C-shape (Fig. 5 in Higuchi) having a gap distance extending between ends of the device to a full ring having a 360 degree circumference (Fig. 3), and
wherein a cross-sectional diameter of the ring-like structure ranges from 0.1mm to 3.0mm (Col. 6 lines 30-34 of Higuchi, note that the device can be constructed with the cross-sections shown in the figures of US 3,710,795).  
Re Claim 2, Higuchi also discloses that the inner diameter of the ring-like structure is at least 8mm (Col. 6 lines 26-34).
Re Claim 3, Higuchi also discloses that the inner diameter has a maximum diameter of about 30mm (Col. 6 lines 26-34).
Re Claims 4-5, Higuchi also discloses that the polymeric matrix core comprises a cross-linkable polymer or a polymer selected from the group consisting of silicones, siloxanes, polyethylenes, acrylate, polyurethanes, polyesters, polypropylenes, polytetrafluoroethylenes (PTFE), expanded PTFE (ePTFE), polyether ether ketone (PEEK), nylon, polyethylene terephthalate, ultra high molecular weight polyethylene, polycarbonates, and polyurethane (see Col. 5 lines 45-63 of US 3,710,795).
Re Claims 6-7, Higuchi also discloses that the polymeric coating comprises a thermoplastic polymer or a polymer selected from the group consisting of silicone, polyethylenes, polypropylenes, polymethyl methacrylate (PMMA), acrylates, polyurethane, polyester, polytetrafluoroethylene (PTFE), expanded PTFE (ePTFE), polyether ether ketone (PEEK), nylon, polyethylene terephthalate, ultra high molecular weight polyethylene, polycarbonates, and polyurethanes (Col. 5 lines 10-24 of US 3,710,795).
Re Claim 8, Higuchi also discloses that the at least one therapeutic agent is selected from the group consisting of antibiotic agents, antiviral agents, prostaglandin analogues, anti-glaucoma agents, antiallergenic agents, anti-inflammatory agents, anti-angiogenesis agents, immune system modifying agents, anti-cancer agents, antisense agents, antifungal agents, miotics and anticholinesterase agents, parasympathomimetic agents, vasoconstrictive agents, vasodilators, decongestants, cell transport/mobility impending agents, polypeptides and protein agents, steroidal agents, and carbonic anhydrase inhibitor agents (Col. 6 line 65 to Col. 7 line 19 of Higuchi and Col. 7 line 31 to Col. 8 line 22 of US 3,710,795).
Re Claim 9, Higuchi also discloses that the at least one therapeutic agent is selected from the group consisting of latanoprost, travoprost, bimatoprost, timolol, dorzolamide, triamcinolone (Col. 7 line 46 of US 3,710,795), dexamethasone (Col. 7 line 8 of Higuchi), and cyclosporin.
Re Claims 10 and 13-14, Higuchi also discloses that the device is configured to undergo deflection during insertion from an insertion configuration to a deployed configuration (Col. 4 lines 47-49, Col. 5 lines 14-16), wherein the arcuate C-shape has a resistance to inward deflection (a C-shape inherently resists inward deflection), and the resistance to inward deflection improves retention of the device in an eye (implied at least in Col. 5 lines 1-13).
Re Claim 20, Higuchi also discloses, by incorporated reference, that the ring-like structure has a convex cross-sectional shape that is circular or spherical (Figs. 2-3 of US 3,710,795).
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Higuchi.
Re Claims 11-12, Higuchi (and incorporated reference US 3,710,795) discloses the invention of claim 10 but is silent to the polymeric coating providing a resistance to deflection to the device and that its thickness is dimensioned to provide the resistance.  However, since Higuchi discloses that the device is maintained in the eye (Col. 4 lines 47-53 and Col. 5 lines 14-16) and the polymeric coating being made of the same materials as the currently claimed invention (as disclosed in US 3,710,795), the claimed properties or functions are presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim except for a specific function and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to the Applicant.  Therefore the polymeric coating taught by Higuchi  would inherently exhibit the same resistance to deflection as claimed by the Applicant.
Re Claim 15, Higuchi (and incorporated reference US 3,710,795) discloses the invention of claim 1 but is silent to the polymeric coating having a higher durometer than a durometer of the solid polymeric matrix core.  However, since Higuchi discloses that the polymeric coating and solid polymeric matrix core being made of the same materials as the currently claimed invention (as disclosed in US 3,710,795), the claimed properties or functions are presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim except for the relative hardness of the materials and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to the Applicant.  Therefore the device taught by Higuchi would inherently exhibit the same relative hardness between the polymeric coating and the solid polymeric matrix core as claimed by the Applicant.
Claim Rejections - 35 USC § 103
Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higuchi in view of Hughes et al. (US 4,201,210).
Re Claim 16, Higuchi (and incorporated reference US 3,710,795) discloses the invention of claim 1 but does not disclose that the polymeric coating comprises a plurality of holes extending through the polymeric coating to regulate release of the at least one therapeutic agent from the polymeric matrix core.  Hughes discloses an ophthalmic ring (1) for delivery of therapeutic agent into the eye of an animal, the ring being formed of a hollow tube storing the therapeutic agent therein and having holes (3) along the length of the tube that allows the agent to exit the tube in a uniform distribution pattern (Fig. 4).  It would have been obvious to one skilled in the art at the time of invention to modify Higuchi with the holes as taught by Hughes to enable quicker delivery of the therapeutic agent.
Re Claims 17-18, Higuchi also discloses that the polymeric matrix core comprises inclusions of the at least one therapeutic agent, wherein the inclusions comprise one or more of solid particles, liquid particles, crystals, or droplets of the at least one therapeutic agent (Figs. 1-3 and at least Col. 2 lines 46-48 of US 3,710,795).
Re Claim 19, while Higuchi is silent to the release rate of the at least one therapeutic agent being zero order when the inclusions remain in the polymeric matrix core and becomes first order when the inclusions are dissolved, Examiner notes that Higuchi discloses “solid particles 12” as inclusions, which means the therapeutic agent cannot flow or be released into the eye from the device until the inclusions are dissolved.  Therefore one skilled in the art would reason that while the inclusions remain in the polymeric matrix core as solid particles, the release rate is zero.  Once the inclusions are dissolved (Col. 2 lines 60-66 of US 3,710,795), the therapeutic agent can flow along with the patient’s tear out of the device, and this non-zero flow rate can reasonably be interpreted as “first order.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ness (US 3,416,530) discloses an ocular drug delivery device having holes through which the drug can flow out of.
Robinson et al. (US 2010/0272777) discloses a tablet-shaped drug reservoir being enclosed in a silicone coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/            Primary Examiner, Art Unit 3781
21 September 2022